DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-3, 5-13, 15, 16 and 18-25 are allowed in view of Applicant’s Amendments/Remarks (filed 05/02/2022). Particularly, the prior art of record fails to disclose or fairly suggest a method or a non-transitory computer-readable storage medium for receiving and processing virtual stream identifier and physical stream identifier…and the feature of “…in response to receiving the first request for the video asset, analyzing, by the computing device, a ranking of the plurality of physical stream identifiers to select a first physical steam identifier from the plurality of physical stream identifiers, wherein the ranking of the plurality of physical stream identifiers 1s changed from a previous ranking for a second request to play the video asset based on receiving an indication of a state change for a physical stream in the plurality of physical streams, and wherein a second physical stream identifier was selected for the second request and outputting, by the computing device, the first physical stream identifier as the physical stream to use for the video asset, wherein the first physical stream identifier is sent to the client to allow the client to request the respective physical stream to play the content, and wherein the first physical streams identifier and the second physical stream identifier are selected for the first request and the second request, respectively, without changing the default stream identifier for the bundle.” as generally recited in combination with other features of all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG